Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first service door (9) provides an opening in the housing (2) allowing air in the inlet channel (3) to flow out of the inlet channel (2) and circumvent the heat exchanger (7) and/or the air filter arranged in the outlet channel”. This appears that it should be referring to the inlet channel instead of the outlet channel because the first service door is in reference to the inlet channel throughout the claim. 
Claim 1 recites “a control system configured to selectively open and close the first service door and second service door using actuators”. It is unclear if the actuators are positively recited and the extents of the structure of the control system comprise. For examination purposes Examiner will consider the actuators to be positively recited and can be overcome by using another expression such as 
Claim 13 recites “the mode of operation”. This term lacks antecedent basis and it is unclear what has a mode of operation and what mode of operation is being referred to.

Allowable Subject Matter
Claims 1-13 are rejected under 112b however if rewritten to correct the 112b issue would be allowable. The prior art does not teach “a first service door (9) and a second service door (10) each arranged in an outer wall (11) of the housing (24) and each have an open state and a closed state, wherein when in an open state the first service door (9) provides an opening in the housing (2) allowing air in the inlet channel (3) to flow out of the inlet channel (2) and circumvent the heat exchanger (7) and/or the air filter arranged in the outlet channel (4); and the second service door (10) provides an opening in the housing (2) allowing air to flow into the housing (2) and through the outlet channel (2), while circumventing the heat exchanger (7) and/or the air filter arranged in the outlet channel (4); and a control system configured to selectively open and close the first service door (9) and second service door (10) using actuators” in combination with the rest of claim 1. The doors in the wall which is different structure than a bypass valve or damper in a duct such as the structure of U.S. Patent 5119987 to Kobayashi and would result in different flowpaths and different benefits. A damper in a duct is interpreted to be different than a service door in a wall, or as part of a wall. While when closed the damper does close a flowpath and create a sort of housing the normal use of the term door and wall would teach a different and larger structure. Additionally modification would be improper because a different flowpath would be established without teachings of an additional benefit of the flowpath. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        12/3/21